By the Court.—Van Vorst, J.
We cannot hut think, after a careful examination of the evidence, that the jury have rendered a verdict which in amount is clearly not justified by the evidence.
Exhibit 0 was not in evidence for the purpose of furnishing any guide to the jury in arriving at the value of the property.
Yet the approval or estimate of the jury, substantially corresponds with the aggregate of the values, as contained in exhibit C. There is no other amount in the. evidence to support the verdict.
*84The witness Hassenpflug claims to speak of all the-articles and their value.
His testimony fixes the value at about $670. He had. originally purchased some at a less valuation, which at the time he supposed to be paid.
The learned judge before whom the trial was had granted a new trial for the reasons that the jury in determining the value had gone outside the evidence, and that the verdict was excessive. We agree with 'the-opinion so expressed.
The order appealed from should be affirmed with costs.
Babboue, Oh. J., and Monell, J., concurred.